Each term in the bond issued by the non-party surety, if not specifically defined in the bond, "should be given its plain, ordinary and proper meaning” (Dupack v Nationwide Leisure Corp., 73 AD2d 903, 905). So viewed, the language of the National Union Fire Insurance of Pittsburgh bond excludes coverage of plaintiff’s loss because the loss was not on a note "executed” by a "customer” of plaintiff. Thus, that bond does not constitute "other insurance” within the meaning of defendant’s bond. Concur—Milonas, J. P., Rosenberger, Wallach, Ross and Tom, JJ.